Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-16, 19, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazador et al. (EP 2 666 759 A1) in view of Freitas et al. (WO 2007/048210 A1). 
	Cazador teaches adding an iron salt to a waste water with phosphate. The iron salt will be dosed in order to mix the salt with the phosphate. The vivianite will be the majority of the reaction product and therefore the amount of phosphate reacted will overlap with the claimed range. The vivianite will be precipitated and phosphate separated (0019). 
Cazador does not teach gravity or magnetic separation of vivianite. Freitas teaches that it is known when separating iron based compounds that magnetic separation and gravity separation operations can effectively separate the iron phosphates. Therefore it would have been obvious to perform these separations taught in Freitas in the process of Cazador as these separations are efficient and produce little waste and take advantage of the magnetic properties of iron. 

	Regarding claim 3, Cazador teaches using iron sulphate (0010). 
	Regarding claims 4 and 5, Cazador teaches using .1 ml-368.45 ml phosphate waste per gram of Fe, which will overlap the claimed 1.25 range (0015). As this is based on the amount of phosphate, the dosing will be controlled based on this incoming stream. 
	Regarding claims 12 and 13, Cazador teaches that is known in the art that anaerobic conditions allows for precipitation of vivianite so it would have been obvious to use these conditions in Cazador with an expectation of success. 
	Regarding claim 14, the stream can be a waste flow, which is a type of sludge because it will contain solids and liquids (abstract; 0013-0015). 
	Regarding claim 15 and 22-24, Cazador teaches an overlapping pH (0013). Cazador teaches a pH of 6.5-7.5 (Examples), which overlaps the claimed ranges. 
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazador et al. (EP 2 666 759 A1) further in view of Jokinen (US 5,888,404). 
Cazador does not teach iron oxide or iron chloride precipitation. 
Jokinen teaches a method for recovering phosphates and iron chloride to be reused (col. 1, lines 6-13; col. 3, lines 7-11). Jokinen teaches raising the pH with an alkali hydroxide in order to precipitate iron hydroxide. An alkali phosphate salt is recovered. HCl is added to the iron hydroxide in order to produce iron chloride that can be used as a coagulant (col. 3, line 48-col. 4, line 2; col. 4, lines 20-22; col. 5, lines 31-54). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the recovery method of Jokinen with the solution of Cazador because Jokinen teaches that a useful coagulant can be recovered from the precipitants and streams of a waste water sludge treatment process. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazador et al. (EP 2 666 759 A1) in view of Freitas et al. (WO 2007/048210 A1) as above, further in view of Barak (US 8,568,590). 
Cazador does not teach a digester. Barak teaches that it is known in the art to use a digester when treating an organic acid digest that contains ferric chloride as vivianite is formed (col. 10, lines 5-20). Therefore, it would have been obvious to one of ordinary skill in the art to choose this type of reactor in order to form vivianite in a reaction such as Cazador in view of Freitas. 
Response to Arguments
It is unclear from the arguments which limitations the applicant is stating are not taught in Cazador with regard to the original limitations of claim 1. The magnetic separation has always been addressed by another piece of art. The examples indicate what goes into the reaction and what is created in the reaction as far as vivianite and vivianite like structures are concerned. Please see the Tables of Cazador. 
With regard to the arguments against Freitas, Freitas teaches that it is known to separate magnetic compound using magnetic separation. Iron containing compounds are typically magnetic. It is unclear where in the claims a clear suspension by filtration as discussed on p. 13. Further, the dosing and controlling as claimed is not specified in detail. As the tables indicate in Cazador, a dose is established, which indicates control of addition of compounds. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732